Citation Nr: 1812978	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for post traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), and to include as secondary to a service-connected disability.

3. Whether clear and unmistakable error (CUE) is present in a February 4, 1955 rating decision as to entitlement to service connection for tinnitus. 

4. Entitlement to service connection for vertigo, to include as secondary to a service-connected disability. 

5. Entitlement to service connection for a vision disorder, to include as secondary to a service-connected disability.

6. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a shell fragment wound, right side of the head and brain concussion. 

7. Entitlement to service connection for a traumatic brain injury (TBI), to include a shell fragment wound, on the right side of the head and brain concussion. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017. A transcript of the hearing is associated with the claims files.
The Board notes that the Veteran testified in October 2017 that he believed there was CUE in the effective date for the grant of service connection for bilateral hearing loss. If the Veteran wishes to purse a CUE claim as to the effective date for the grant of service connection for bilateral hearing loss he must submit a formal notice to the RO.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran initially submitted a claim for entitlement to service connection for PTSD. The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009). In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, service connection for vertigo, service connection for a vision disorder and service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2005 rating decision denied service connection for PTSD. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period. 

2. The evidence associated with the claims file subsequent to the September 2005 rating decision denying service connection for PTSD is not cumulative and redundant of evidence previously of record. 

3. A February 1955 rating decision denied service connection for a shell fragment wound, right side of the head and a brain concussion. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period. 

4. The evidence associated with the claims file subsequent to the February 1955 rating decision denying service connection for a shell fragment wound, right side of the head and brain concussion is not cumulative and redundant of evidence previously of record. 

5. The February 1955 rating decision, as to entitlement to service connection for tinnitus did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.   There was no claim.


CONCLUSIONS OF LAW

1. The September 2005 rating decision denying service connection for PTSD is final.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2005). 

2. New and material evidence sufficient to reopen the claim of service connection for PTSD has been received. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a), (c) (2017).

3. The February 1955 rating decision denying service connection for a shell fragment wound, right side of the head and brain concussion is final. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103 (1955).

4. New and material evidence sufficient to reopen the claim of service connection for a shell fragment wound, right side of the head and brain concussion has been received. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a), (c) (2017).

5. There was no CUE in the February 1955 rating decision that did not address service connection for tinnitus. 38 C.F.R. § 3.105(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, in light of the fully favorable decision to reopen the claims of service connection for PTSD and a shell fragment wound right side of the head and brain concussion, no further discussion of the duty to notify and assist is necessary, as to these issues. The underlying service connection claims needs additional development and are addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

During the hearing, the VLJ clarified the issues, held the file open for 90 days, and explained service connection and CUE claims. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

A request to revise a rating decision on the basis of CUE does not constitute a claim for benefits. Therefore, VA's duties to notify and assist under the VCAA are not applicable as to CUE motions. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions).

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claims of service connection for PTSD and a shell fragment wound of the right side of the head and a brain concussion has been received. The RO denied service connection for PTSD in September 2005, finding there was no evidence of a current disability and a possible relationship to service. The Veteran was notified of the decision and his appellate rights in September 2005. The Veteran did not appeal that decision, or submit additional evidence, within the applicable time period.  Therefore, the September 2005 decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in September 2005 consisted of service treatment records, a VA examination and statements from the Veteran. The evidence failed to show a current disability, including PTSD, and a relationship to service. Evidence associated since the rating decision includes VA treatment records and the Veteran's statements and testimony. The Veteran's statements as to ongoing symptoms and treatment records noting anxiety, depression, irritability and nightmares are new and material. 

As to service connection for a shell fragment wound, right side of the head to include a brain concussion, new and material evidence sufficient to reopen the claim has been received. The RO denied service connection for a shell fragment wound, right side of the head and a brain concussion in February 1955, finding there was no evidence of a current disability. The Veteran was notified of the decision and his appellate rights in February 1955. The Veteran did not appeal that decision, or submit additional evidence, within the applicable time period.  Therefore, the February 1955 decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in February 1955 consisted of service treatment records, a VA examination and statements from the Veteran. The evidence failed to show a current disability. Evidence associated since the rating decision includes VA treatment records and the Veteran's statements and testimony. The Veteran's statements and treatment records note a current disability and ongoing symptoms. 

New and material evidence sufficient to reopen the claims of service connection for PTSD and service connection for a shell fragment wound, right side of the head and a brain concussion have been received. The evidence provided addresses the previous unestablished facts of current disabilities and a relationship to service. These are not redundant. Therefore, reopening of the claims for PTSD and a shell fragment wound, right side of the head and a brain concussion is warranted.




III. CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105 (a). If the record establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. §§ 3.104 (a), 3.105(a). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that an allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F.3d 1516, 1527   (Fed. Cir. 1994). As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo, 6 Vet. App. at 43-44. Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The Veteran contends that there was CUE in the February 1955 rating decision denying service connection for shell fragment wounds on the right side of the head and a brain concussion, and not considering entitlement to service connection for tinnitus. The Veteran submitted a January 2014 statement alleging CUE in the February 1955 rating decision as to entitlement to service connection for tinnitus. In this regard, he asserts that the RO erred in not finding that a claim for tinnitus was present despite the December 1954 VA examiner's note that the Veteran experienced tinnitus at times. 

By way of background the evidence on file in February 1955 consisted of personnel records, VA treatment records, a VA examination and a November 1954 claim.  In a November 1954 claim the Veteran noted a shell fragment wound to the right side of the head and a brain concussion in December 1952. See November 16, 1954 Veteran's Application for Compensation or Pension. A December 1954 VA examination noted the Veteran's reports of a December 1952 brain concussion and fragment wounds to the right side of the head due to an explosion of a shell while stationed in Korea. See December 28. 1954 Report of Medical Examination for Disability Evaluation. The Veteran noted symptoms of occasional headaches and dizzy spells with a loss of hearing in his right ear at times. No neurological condition was found. A neurological examination noted normal speech, normal muscle power, cranial nerves sensation and reflexes to be intact and normal. The Veteran reported he was knocked unconscious in-service but was unsure of for how long. An audiometric evaluation noted difficulty hearing women's voices at times, and bilateral nerve deafness, with a guarded prognosis.  Examination of the ear noted a normal bilateral external canal, membrane tympani and eustachian tube. On the audiological evaluation the examiner noted tinnitus at times. 

The rating decision in February 1955 noted the issue claimed of entitlement to service connection for a shell fragment wound of the right side of the head and a brain concussion. The rating decision noted that service records in December 1952 show the Veteran was wounded in the right temple by shell fragments, and was not evacuated. The rating decision noted that no brain concussion was indicated in-service, and the VA examination revealed a superficial scar on the right side of the face, with no neurological condition found. No evidence of a brain concussion was found and the Veteran's hearing was noted to be normal at induction and discharge on the current VA examination. The rating decision granted a noncompensable evaluation for a scar of the right temple, as to residuals of a shell fragment wound, and noted that bilateral nerve deafness was not shown by the evidence of record. 

The Veteran subsequently filed a claim for service connection for hearing loss, which was subsequently expanded to include tinnitus in May 1999. An October 1999 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus. Then, in October 2004 the Veteran submitted a claim to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus. A September 2005 rating decision granted service connection for bilateral hearing loss and denied service connection for tinnitus. A March 2008 Board decision granted service connection for tinnitus. A April 2008 rating decision granted service connection for tinnitus, effective October 19, 2004.  Then, in July 2008 the Veteran filed a notice of disagreement as to the effective date of entitlement to service connection for tinnitus. A Board decision in June 2010 denied an earlier effective date prior to October 19, 2004 for the grant of service connection for tinnitus. 

The Veteran subsequently submitted an allegation of CUE. A July 2013 Board decision found that the October 8, 1999 rating decision contained legal error and granted CUE reversing the October 8, 1999 rating decision, granting service connection for tinnitus effective May 28, 1999. 

Then, in January 2014 the Veteran submitted an allegation that there was CUE in the February 1955 rating decision, and service connection should have been established for tinnitus from this date forward. 

In light of all the evidence of record at the time of the February 1955 rating decision the Board finds that no CUE is shown in the February 1955 rating decision, as to entitlement to service connection for tinnitus. In short, there is no indication that there were facts in the VA record at the time of the February 1955 RO rating decision that were somehow not in front of the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied.

The Board finds that entitlement to service connection for tinnitus was not specifically claimed. The Board notes that while the December 1954 VA examiner noted tinnitus at times, there was no evidence of record at the time to suggest tinnitus was related to service. In February 1955, in the absence of a claim or a reasonably raised claimed, there was no need for the RO to address a claim for service connection for tinnitus. The Board finds at the time of the February 1955 rating decision service connection for tinnitus was not formally claimed, not raised by the record and not secondary to a service-connected disability.  As such there was no clear and unmistakable error on the part of the RO to not address entitlement to service connection for tinnitus, as this issue was not claimed. 

The Board finds there was no CUE in the February 1955 rating decision. As at the time of the rating decision the VA examiner noted the Veteran's in-service injury but found no current neurologic condition. The Board finds that based on the facts of record the RO did not err to that extent that it did not find entitlement to service connection for tinnitus. At the time of the February 1955 rating decision there was not a claim of service connection for tinnitus before the RO, as service connection for tinnitus was not formally claimed, was not raised by the record, and was not secondary to a service-connected disability. Specifically, the Board does not find that the December 1954 VA examination noting tinnitus at times is "undebatable" evidence of a claim for entitlement to service connection for tinnitus. 

The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied. Andrews v. Principi, 18 Vet. App. 177, 186  (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The application to reopen the claim for service connection for PTSD is granted.

The application to reopen the claim for service connection for a shell fragment wound, right side of the head and brain concussion is granted. 


The motion alleging CUE in the February 1955 RO rating decision that denied service connection for shell fragment wound right side of head and brain concussion, and did not address entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, vertigo, a vision disorder and TBI due to a shell fragment wound to the right side of the head and brain concussion. The Board finds that a remand is warranted for additional development.

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran testified in October 2017 that he has been seen at VAMC in Lebanon, Pennsylvania since 2004. While some VA treatment records have been associated with the claims file, from the Lebanon VAMC, there appears to be outstanding relevant VA treatment records. As such the case must be remanded so appropriate attempts can be made to obtain these outstanding VA treatment records.  

Next, the Veteran contends that a December 1952 in-service shell fragment wound to the right temple resulted in a TBI ongoing residuals, subsequent vertigo, and vision issues. Additionally, the Veteran contends that he experiences ongoing anxiety, depression, nightmares and irritability due to his combat service. Recent VA treatment records note the Veteran meets the criteria for a TBI, and that the Veteran sustained a mild TBI in the form of a concussion at the time of his mortar attack in Korea in 1952.  Further treatment records note some symptoms which are potentially secondary to mild depression, and nightmares. See January 5, 2018 VA interdisciplinary TBI team note. The Board finds that the evidence as it stands tends to indicate that the Veteran's current disabilities may be related to service. Therefore, VA examinations and opinions are warranted addressing the potential relationship, if any, between the Veteran's TBI residuals, vertigo, vision disorder, acquired psychiatric disorder and service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate attempts should be made to obtain and associate with the claims file the Veteran's VA and private treatment records. Specially, the Veteran has reported undergoing treatment at the Lebanon VAMC since 2004 forward. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the development above, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his TBI and any residuals and any acquired psychiatric disorder, to include PTSD. After reviewing the claims file, and examining the Veteran the examiner is asked to answer the following questions:

a. Does the Veteran have residuals of a TBI?

b. Identify all acquired psychiatric disorders under the DSM-V. 

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's TBI is related to active service, to include the December 1952 shell fragment wound?

d. Is it at least is likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder is related to active service, to include the December 1952 shell fragment wound?

e. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder was caused by a service-connected disability?

f. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by a service-connected disability?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of TBI, depression, anxiety and nightmares are a result of his in-service December 1952 shell fragment wound and have been ongoing since service. The Veteran is in receipt of a Purple Heart Medal for his combat service in Korea. The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his acquired psychiatric disorder by the service-connected disability. 

3. After completing the development above in number 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his vertigo. After reviewing the claims file, and examining the Veteran the examiner is asked to answer the following questions:

a. Does the Veteran have vertigo?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vertigo is related to active service, to include the December 1952 shell fragment wound?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vertigo was caused by a service-connected disability?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vertigo was aggravated (permanently worsened beyond its natural progression) by a service-connected disability?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of vertigo and balance difficulty are result of his in-service December 1952 shell fragment wound and have been ongoing since service. The Veteran is in receipt of a Purple Heart Medal for his combat service in Korea.  The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his vertigo by a service-connected disability. 

4. After completing the development above in number 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his vision disorder. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all vision disorders.

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vision disorder is related to active service, to include the December 1952 shell fragment wound?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vision disorder was caused by a service-connected disability? 

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vision disorder was aggravated (permanently worsened beyond its natural progression) by a service-connected disability? 

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of vision difficulty are a result of his in-service December 1952 shell fragment wound and have been ongoing since service. The Veteran is in receipt of a Purple Heart Medal for his combat service in Korea. The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his vision disorder by the service-connected disability. 

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


